UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE MANZANAREZ, a/k/a Fabian Manzanarez,         a/k/a   Favion
Manzanerez, a/k/a Jose Hernandez-Mansaneras,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:09-cr-00460-DCN-1)


Submitted:   April 28, 2011                    Decided:    May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,  Assistant       Federal   Public   Defender,
Charleston, South Carolina, for         Appellant.     Peter Thomas
Phillips, Assistant United States       Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge   Manzanarez   appeals   his    conviction       and   fifty-

seven-month sentence imposed by the district court following a

guilty plea to possession with intent to distribute cocaine, in

violation of 21 U.S.C. § 841(a), (b)(1)(C) (2006).                  Manzanarez’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds

for appeal, but questioning whether the district court complied

with Fed. R. Crim. P. 11 in accepting Manzanarez’s plea, and

whether the sentence is reasonable.              Manzanarez was informed of

his right to file a pro se supplemental brief, but has not done

so.    The Government declined to file a brief.             We affirm.

              Because Manzanarez did not move in the district court

to withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.           United States v. Martinez, 277 F.3d

517,    525    (4th    Cir.   2002).       “To    establish     plain      error,

[Manzanarez] must show that an error occurred, that the error

was plain, and that the error affected his substantial rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

Our review of the record leads us to conclude that the district

court fully complied with Rule 11, and that Manzanarez’s guilty

plea was knowing and voluntary.

              We    review    Manzanarez’s       sentence     for     abuse    of

discretion.        Gall v. United States, 552 U.S. 38, 51 (2007).             The

                                       2
first    step    in    this     review       requires       us    to    ensure    that     the

district     court         committed     no        significant         procedural       error.

United    States      v.    Evans,     526    F.3d       155,    161   (4th     Cir.    2008).

Significant procedural errors include “‘failing to calculate (or

improperly calculating) the Guidelines range’” or “‘failing to

consider the § 3553(a) factors.’”                    United States v. Carter, 564

F.3d 325, 329 (4th Cir. 2009) (quoting Gall, 552 U.S. at 51.).

We then consider the substantive reasonableness of the sentence,

taking into account the totality of the circumstances.                            Id.

            Our review of the record leads us to conclude that the

district     court     did     not     abuse       its    discretion       in    sentencing

Mazanarez.            The     district        court       properly        calculated       the

Guidelines      range,       considered       the     parties      arguments,       made      an

individualized        assessment        based       on    the    facts    presented,       and

adequately explained its reasons for the chosen sentence.                                  The

district     court          sentenced        Manzanarez          within    the      properly

calculated Guidelines range, and Manzanarez has failed to rebut

the presumption of reasonableness accorded that sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We    therefore        affirm        Manzanarez’s         conviction       and

sentence.       This court requires that counsel inform Manzanarez in

writing of his right to petition the Supreme Court of the United

States    for    further       review.         If     Manzanarez        requests       that    a

                                               3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Manzanarez.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4